UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 20, 2016 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 000-524 9 9 98-0515290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) North Carson Street, Carson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On September 20, 2016, Del Toro Silver Corp. (the “Company”) entered into a convertible loan agreement with Lazarus Mining LLC, a registered Nevada limited liability company. Under the terms of the convertible loan agreement, Lazarus Mining LLC has agreed to loan the Company the sum of US$55,000, which was advanced to the Company on September 20, 2016. The principal amount of the loan plus any accrued and unpaid interest shall be due and payable in full one year from the advancement date. Lazarus Mining LLC may provide the Company with written notice of conversion at any time to exercise its rights of conversion in respect of either a portion of or the total outstanding amount of the loan plus accrued interest as of that date into shares of the Company, at the price of US$.0202 per share. The loan shall bear interest at a rate of 8% per annum. Patrick Fagen, our sole director and officer, is also the Manager and majority owner of Lazarus Mining. Item 9.01 Financial Statements and Exhibits Convertible Loan Agreement with Lazarus Mining LLC dated September 20, 2016 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL TORO SILVER CORP. /s/ Patrick Fagen Patrick Fagen President, Chief Executive Officer, Secretary, Treasurer, Vice President, Chief Financial Officer, and Director Date: September 23, 2016 -3-
